Citation Nr: 1539044	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  06-03 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17, for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17, for a right heel disability.

3.  Entitlement to service connection for treatment purposes only under 38 U.S.C. Chapter 17, for a left heel disability.


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The appellant had military service from March 1969 to August 1970 for which he received a discharge under conditions other than honorable (OTH).  Service personnel records establish that he had 301 days lost time under 10 U.S.C. § 972 (from May 4, 1969 through June 23, 1969, August 4, 1969 through February 26, 1970, and from June 4, 1970 through July 17, 1970) for periods of absence without leave, pre-trial confinement, and confinement as the result of a court-martial.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois which denied entitlement to service connection for the disabilities at issue.

In October 2010, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The Board has considered all potentially applicable acquired psychiatric disorders when reviewing the appellant's claim for depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  An active psychosis did not develop during or within two years of separation from active duty service and before May 8, 1977, and the preponderance of the evidence shows that the appellant's acquired psychiatric disorder, to include depression, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the appellant's right heel disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the appellant's left heel disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for treatment purposes only under 38 U.S.C. chapter 17 for an acquired psychiatric disorder, to include depression, have not been met. 38 U.S.C.A. §§ 1110, 1701-1754, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.360 (2015).

2.  The criteria for service connection for treatment purposes only under 38 U.S.C. chapter 17 for a right heel disability have not been met. 38 U.S.C.A. §§ 1110, 1701-1754, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.360 (2015).

3.  The criteria for service connection for treatment purposes only under 38 U.S.C. chapter 17 for a left heel disability have not been met. 38 U.S.C.A. §§ 1110, 1701-1754, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.360 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  As the duty to notify may extend to claims goverened by the provisions of Chapter 17 of Title 38 of the United States Code, it is discussed herein.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-404 (2005); cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The duty to notify was satisfied prior to the initial February 2005 RO decision by a July 2004 letter that informed the appellant of his duty and the VA's duty for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claims.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The appellant's available service treatment and personnel records, Social Security Administration (SSA) and private treatment records, and lay evidence have been obtained.

The Board recognizes the appellant's April 2005 statement in his notice of disagreement that "there exists medical records [showing depression in service] that the VA says that does not exist or gives that empression [sic]."  However, all service treatment records have been associated with the claims file, including a July 1970 Report of Medical History wherein the appellant expressly denied having ever had "depression or excessive worry," and a July 1970 Report of Medical Examination wherein a clinician found that the appellant's psychiatric status was normal.  Consequently, no further attempt to obtain records is warranted.

Additionally, the February 2015 medical opinion of record for the appellant's bilateral heel disabilities is adequate.  In the February 2015 VA examination, the examiner used his expertise to draw conclusions from the totality of the evidence.  His report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

As discussed below, the appellant failed to appear for an examination of his claimed depression.  Where, as here, a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, such as a claim for service connection, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

This claim was remanded by the Board for additional development in October 2010.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA obtained the appellant's SSA records, requested additional treatment records and lay statements, and scheduled examinations for his claimed disorders.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence is required.

Service Connection

The health-care and related benefits authorized by Chapter 17 shall be provided to certain former service persons with administrative discharges under other than honorable conditions, for any disability incurred or aggravated during active military, naval, or air service in line of duty.  38 C.F.R. § 3.360(a).  With certain exceptions such benefits are furnished for any disability incurred or aggravated during a period of service that is terminated by a discharge under other than honorable conditions.  However, such benefits may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  38 C.F.R. § 3.360(b).  In making determinations of health-care eligibility, the same criteria will be used as are applicable to determinations of "service incurrence" and "in line of duty" when there is no character-of-discharge bar.  38 C.F.R. § 3.360(c).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed.Cir. 1996) (table).

Analysis: Depression

The appellant contends in his December 2003 claim that he "suffers from a severe depression due to the strict and abusive 'brown boot Army.'"  The appellant asserted in April 2005 that he had sought treatment for depression while in service.

The appellant's service treatment records are negative for any report, diagnosis, or treatment of depression or other acquired psychiatric disorder during service.  In a July 1970 Report of Medical History, the appellant expressly denied having ever had "depression or excessive worry," "frequent or terrifying nightmares," or "nervous trouble of any sort."  Likewise, in a July 1970 Report of Medical Examination, a clinician found that the appellant's psychiatric status was normal.

A post-service private medical record in December 1998 reflects that the appellant stated that he had anxiety and nervousness which was getting worse.  A July 1999 private medical record reflects that the appellant reported that he had been depressed for four or more years.  An August 1999 private clinical record reflects that the appellant reported he was depressed for four years.  A subsequent August 1999 reflects that the appellant reported he had been depressed for a number of years, and that it had gotten worse since 1997 when he was injured on the job.  December 1999 and May 2000 private medical records reflect that the appellant's physical problems and diminished physical abilities led to his depression.  A June 2001 record reflects that the appellant reported that he was very oppositional in service and had been badly abused.  A September 2002 record reflects he reported that he was imprisoned in service for failure to adapt.  A February 2003 record reflects the appellant reported that he felt guilty about how he acted in the service, and that a friend had suggested that maybe he had been depressed in the Army.  An April 2003 report reflects that the appellant reported that he thinks that he became depressed after he broke his heels in service and was transferred to another unit.

The Board finds that the most probative evidence demonstrates that the appellant's claimed depression did not begin during or as a result of an incident in service.  First, the Board finds that the contemporaneous Reports of Medical History dated July 1970, wherein the appellant expressly denied experiencing "depression or excessive worry," "frequent or terrifying nightmares," or "nervous trouble of any sort," warrants greater probative weight than his post-service assertions to the contrary.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Likewise, the July 1970 Report of Medical Examination, wherein a clinician found that the appellant's psychiatric status was normal, warrants greater probative weight than the appellant's assertion of depression in service.  Id.

Second, the Board finds that the appellant's statement that his depression results from abuse in service warrants no probative weight because the Board finds that his assertion of abuse lacks credibility.  Specifically, the appellant's service treatment records are devoid of any reports of abuse; he expressly denied psychiatric symptoms in his July 1970 Report of Medical Examination; and he did not assert any in-service abuse until approximately thirty years after service-and only after having previously ascribed his depression to an on-the-job injury and his diminished physical abilities, for which he is now in receipt of SSA benefits.  Further, because the appellant failed to appear at the scheduled April 2015 VA examination, the claim shall be rated based on the evidence of record without the benefit of a medical opinion on this question.  38 C.F.R. § 3.655(b).

In sum, the Board finds that the most probative evidence fails to link the appellant's acquired psychiatric disorder, to include depression, to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder for treatment purposes only is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Bilateral Heel Disabilities

The appellant contends in his December 2003 claim that he "suffers with stress fractures and pain of both heels."  In his February 2006 substantive appeal, the appellant observes that clinicians diagnosed him with tendonitis in April 1969.

The appellant's service treatment records reflect complaints of heel pain.  Specifically, in April 1969, the appellant sought treatment for his right ankle/foot.  It was noted to be a sprain of the right foot.  He was ordered to not run, jump, or march for three days.  In subsequently April 1969 treatment records, clinicians noted that the appellant had "bad heels;" that his feet were swollen and hurt; that he was to soak his feet; and that he was ordered to light duty, no prolonged walking, and no prolonged standing.  Clinicians diagnosed Achilles tendonitis.  In July 1969, a clinician found that the appellant was "capable of returning to regular duty."  In the appellant's July 1970 Report of Medical Examination, a clinician found that the appellant's feet were normal.

After service, an April 2002 private medical record reflects that the appellant complained of right heel pain for the past two weeks.  He reported a history of stress fractures of the bilateral heels.  He complained of occasional numbness in that area.  An x-ray indicated a small plantar spur.

A May 2002 private medical record reflects that the appellant was seen for pain of the right heel.  It was noted that pain was present for five weeks duration.  

An October 2002 progress note (mental health) reflects that the appellant reported that he had been diagnosed with a torn ligament in his foot.

October 2002 through January 2003 private medical records reflect that the appellant wore orthotics on his feet, had significant heel pain of the right extremity, and had not responded to treatment.  In January 2003, a clinician found that "[m]uch of this [heel pain] centers from previous fractures of both heels which has made him more prone to this type of condition."  The clinician provided no rationale for this opinion.

A February 2005 VA examination report reflects that the appellant reported that he had sore feet in basic training, which were treated, and that he went AWOL (absent without leave).  He avers that when the police apprehended him approximately 30 days later, his feet were feeling better.  He further avers that after returning from AWOL, he got sore feet again and was told that he had some stress fractures of the right heel.  He further states that they bothered him more in 1970 and was told he had a stress fracture.  He further states that he had some minor problems "off and on" throughout the years, but really about 1999, the feet started getting worse.  The appellant's service personnel records reflect that the appellant was initially AWOL from May 4, 1969 to June 23, 1969.  Because the February 2005 VA examiner's negative nexus opinion did not include a rationale, the Board remanded the issue for a new examination and opinion, which was received in February 2015.  

The February 2015 VA examiner opined that this was a "[n]ormal bilateral foot exam.  [The appellant] has well-healed stress fracture from 1969 with no residuals."  In support of his conclusions, the examiner explained that:

The [appellant] does not give any symptoms related to either heel or plantar surfaces of either foot.  His complaint of swelling is of the lower legs and is not present at time of exam.  These symptoms suggest a vascular (venous stasis) etiology.  As [the appellant] is severely obese with advanced coroanry artery disease (16 stents plus bypass) his foot and leg symptoms are more likely (greater than 50% probability) to be due to his weight and vascular disease with onset in his late adult life-not due to heel stress fractures that have healed in 1969 and are no longer a cause of pain or loss of any function....There is evidence of stress fracture in both heels in 1969, that have completely healed with no residuals.  There is no evidence of any foot condition at time of this exam.

The Board finds that the February 2015 VA examiner's opinion is the most probative of record because he considered the appellant's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the appellant's 1969 heel stress fractures are well-healed and without residuals, whereas his current weight and vascular disease are more likely to be the cause of his lower-leg swelling.  38 C.F.R. § 3.303.

The Board finds that the February 2015 VA examiner's opinion warrants greater probative weight than the January 2003 opinion that the appellant's heel pain results from previous fractures, for two reasons.  First, unlike the February 2015 VA examiner's opinion, the January 2003 opinion lacks a supporting rationale.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed.Cir. 1999) (where conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).  Second, the February 2015 VA examiner's opinion is more consistent with the contemporaneous service treatment records, which show that the appellant was cleared for duty in July 1969, and a clinician found that his feet were normal at his July 1970 Report of Medical Examination at separation from service.

In sum, the Board finds that the most probative evidence fails to link the appellant's current bilateral heel disorders to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for those disorders is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disorder, to include depression, is denied.

Service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disorder is denied.

Service connection for treatment purposes only under 38 U.S.C. Chapter 17 for an acquired psychiatric disorder is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


